[Cite as In re Yoder, 2016-Ohio-7190.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         BUTLER COUNTY




IN THE MATTER OF:                               :
JASON M. YODER                                           CASE NO. CA2016-04-082
                                                :
                                                                OPINION
                                                :                10/3/2016

                                                :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                            Case No. CR2002-07-1045



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Maxwell Kinman, 423 Reading Road, Mason, Ohio 45040, for defendant-appellant



        M. POWELL, P.J.

        {¶ 1} Defendant-appellant, Jason Michael Yoder, appeals a decision of the Butler

County Common Pleas Court denying his application to seal the record of his importuning

conviction.

        {¶ 2} In 2002, Yoder used the Internet to solicit sex from an individual he believed to

be under the age of 16. The individual was actually a police officer posing as a minor. Yoder

later pled guilty to one count of importuning, a felony of the fifth degree, and a violation of
                                                                                     Butler CA2016-04-082

R.C. 2907.07(E)(2).1

        {¶ 3} In 2016, Yoder filed an application to expunge the conviction, which the trial

court denied. The court found Yoder's conviction ineligible for sealing pursuant to R.C.

2953.36(F), which prohibits expungement of offenses where "the victim of the offense was

less than sixteen years of age." 2

        {¶ 4} On appeal, Yoder raises one assignment of error.

        {¶ 5} Assignment of Error No. 1:

        {¶ 6} THE TRIAL COURT ERRED BY FINDING THAT THE APPELLANT WAS NOT

AN ELIGIBLE OFFENDER AS REQUIRED BY R.C. § 2953.32(C)(1)(a) FOR PURPOSES

OF SEALING A [CONVICTION].

        {¶ 7} Yoder argues that the trial court erred in denying his expungement application

because R.C. 2953.36(F) only precludes expungement of offenses where there was a victim

under the age of 16. Yoder contends that the exception does not apply because the "victim"

was a police officer posing as a minor. Whether an offense is precluded from expungement

by statute is a question of law that we review de novo. State v. Futrall, 123 Ohio St. 3d 498,

2009-Ohio-5590, ¶ 6-7.

        {¶ 8} Expungement is a postconviction proceeding that allows qualifying convicted

individuals the ability to seal the record of their conviction. It is an "act of grace created by

the state" and thus is a privilege, not a right. Koehler v. State, 10th Dist. Franklin No. 07AP-

913, 2008-Ohio-3472, ¶ 12, 14.

        {¶ 9} R.C. 2953.36 lists various offenses that are ineligible for expungement. R.C.




1. This crime is currently codified, with minor changes, at R.C. 2907.07(D)(2). All references in this decision to
the (E)(2) subsection refer to the statute as it existed at the time of Yoder's conviction.

2. The General Assembly amended R.C. 2953.36 during the pendency of this appeal and subsection (F) is now
replicated under the (A)(6) subsection.
                                                       -2-
                                                                       Butler CA2016-04-082

2953.36(F) provides ineligibility for "[c]onvictions of an offense in circumstances in which the

victim of the offense was less than sixteen years of age[.]"

        {¶ 10} This court finds that the plain language of R.C. 2953.36(F) cannot be

reasonably interpreted to include the offense of importuning under R.C. 2907.07(E)(2), which

criminalizes using the Internet to solicit sex from a law enforcement officer posing as a minor.

The police officer who posed as a minor in this case was not a "victim" who was "less than

sixteen years of age."

        {¶ 11} The General Assembly, unambiguously, did not include an "intended victim who

was less than sixteen years of age" within the ambit of R.C. 2953.36(F) as a nonexpungeable

offense. Moreover, the General Assembly was presumably aware of the (E)(2) subsection

because it specifically precluded all importuning convictions from expungement in 2953.36(D)

– but only for those convictions occurring after October 10, 2007.3

        {¶ 12} The state cites State v. Bolden, 2nd Dist. Montgomery No. 19943, 2004-Ohio-

2315; and State v. Lobo, 12th Dist. Butler No. CA2004-03-063, 2004-Ohio-5821, in support

of its argument that this court and the Second District have previously found unimportant the

distinction between a minor victim and a police officer posing as minor victim with respect to

the sexual offender laws, i.e., R.C. Chapter 2950. Bolden and Lobo are inapposite. Both

cases dealt with plain language in the sexual offender laws that classified importuning,

regardless of subsection and victim, as a sexually oriented offense. However, the plain

language of R.C. 2953.36(F) requires the "victim" of the offense to be under 16 years of age.

        {¶ 13} The state also argues that this court should interpret R.C. 2953.36(F)

consistently with the policy justification set forth in Bolden, i.e., to protect the public.

However, the sexual offender and expungement laws do not serve the same purpose. Ohio's



3. Currently R.C. 2953.36(A)(4).
                                              -3-
                                                                     Butler CA2016-04-082

expungement laws are remedial and intended for the benefit of a limited number of convicted

individuals who wish to seal their records. The expungement laws are to be construed

liberally to serve that remedial purpose. R.C. 1.11; State ex rel. Gains v. Rossi, 86 Ohio

St.3d 620, 622 (1999); Barker v. State, 62 Ohio St. 2d 35, 41-42 (1980); State v. Heaton, 108
Ohio App. 3d 38, 40 (12th Dist. 1995); see also State v. Aguirre, 144 Ohio St. 3d 179, 2014-

Ohio-4603, ¶ 18. Furthermore, it is the General Assembly that establishes public policy for

the state. A court of appeals, as an agency of the judicial branch of government, exceeds its

authority by adding to an unambiguous statute based on its conception of what may be good

public policy.

       {¶ 14} Consequently, we reverse the decision of the trial court and remand. Because

we find Yoder's offense expungeable under R.C. 2953.32(C), on remand the trial court shall

comply with R.C. 2953.32(C)(1) and determine if Yoder is an eligible offender, whether other

criminal proceedings are pending against him, and, if Yoder is an eligible offender and no

criminal proceedings are pending against him, exercise its discretion in the weighing of the

public and private interest involved in determining whether the conviction should be sealed.

       {¶ 15} Judgment reversed and remanded.


       S. POWELL and HENDRICKSON, JJ., concur.




                                             -4-